     Case 4:19-cv-00212-MW-MAF Document 272 Filed 03/29/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

JAC’QUANN (ADMIRE)
HARVARD, et al.,

            Plaintiffs,

v.                                           Case No.: 4:19cv212-MW/MAF

MARK INCH, Secretary of Florida
Department of Corrections, et al.,

          Defendants.
___________________________________/

     ORDER GRANTING JOINT MOTION TO EXTEND DEADLINES

      This Court has considered, without hearing, the parties’ Joint Motion to

Modify Class Certification Deadlines. ECF No. 271. The motion is GRANTED.

The deadlines are changed as follows, (1) Plaintiffs’ Class Certification Motion,

presently set for April 28, 2021, is now due on or before May 28, 2021; (2)

Defendants’ Response, presently set for July 28, 2021, is now due on or before

September 27, 2021; and (3) Plaintiffs’ Reply, presently set for August 18, 2021, is

now due on or before October 18, 2021. The remaining deadlines in the Amended

Scheduling and Mediation Order, ECF No. 166, remain unchanged.

      SO ORDERED on March 29, 2021.

                                      s/Mark E. Walker
                                      Chief United States District Judge
